Case 7:17-cr-00056-MFU Document 407 Filed 03/18/21 Page 1 of 2 Pageid#: 2527




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISON


UNITED STATES OF AMERICA


v.                                                  Criminal No. 7:17CR00056


MONTA ORLANDO JORDAN


                           DEFENDANT’S NOTICE OF APPEAL


       COMES NOW the defendant, MONTA ORLANDO JORDAN, (“the Defendant”), by his

counsel, and herein gives NOTICE of his appeal of the final judgement entered in this action on

the 11th day of March, 2021 to the United States Court of Appeals for the Fourth Circuit.




                                             Respectfully submitted,


                                             Monta Orlando Jordan
                                             By Counsel


                                             /s/Louis Kirk Nagy
                                             VSB # 48605
                                             Law Office of Louis K. Nagy, PLC
                                             590 East Market Street
                                             Harrisonburg, Virginia 22801
                                             (p) (540) 705-0021
                                             lnagy@nagylawva.com
                                             Counsel for the Defendant




                                                1
Case 7:17-cr-00056-MFU Document 407 Filed 03/18/21 Page 2 of 2 Pageid#: 2528




                                CERTIFICATE OF SERVICE
        I hereby certify that on March 18, 2021, I electronically filed the foregoing NOTICE OF
APPEAL with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following: counsel of record; and I hereby certify that I have mailed by United
States Postal Service the document to the following non-CM/ECF participants: None.




                                             /s/Louis Kirk Nagy
                                             VSB # 48605
                                             Law Office of Louis K. Nagy, PLC
                                             590 East Market Street
                                             Harrisonburg, Virginia 22801
                                             (p) (540) 705-0021
                                             lnagy@nagylawva.com
                                             Counsel for the Defendant




                                                 2
